UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 May 4, 2011 Date of Report (Date of earliest event reported) SCHWEITZER-MAUDUIT INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 1-13948 62-1612879 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 100 North Point Center East, Suite 600 Alpharetta, Georgia (Address of principal executive offices) (Zip code) 1-800-514-0186 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. (17 CFR 240.13c-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 4, 2011, Schweitzer-Mauduit International, Inc. issued a Press Release announcing earnings for the quarter ended March 31, 2011.The earnings release is attached hereto as Exhibit 99.1.This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, or the Exchange Act, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference to such filings. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release, dated May 4, 2011, of Schweitzer-Mauduit International, Inc., announcing earnings for the quarter ended March 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Schweitzer-Mauduit International, Inc. By: /s/ Peter J. Thompson Peter J. Thompson Executive Vice President, Finance and Strategic Planning Dated:May 4, 2011 SCHWEITZER-MAUDUIT INTERNATIONAL, INC. Current Report on Form 8-K Dated May 4, 2011 INDEX TO EXHIBITS Exhibit No. Description Press Release, dated May 4, 2011, of Schweitzer-Mauduit International, Inc., announcing earnings for the quarter ended March 31, 2011.
